Citation Nr: 1227668	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 70 percent disabling.

4.  Entitlement to an increased disability rating for a service-connected bilateral hearing loss disability, currently evaluated noncompensably (zero percent) disabling.

5.  Entitlement to an increased disability rating for service-connected tinnitus, currently evaluated 10 percent disabling.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right ankle disability.
8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for a neck disability. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to July 1967.  Service in Vietnam during the Vietnam conflict and receipt of the Combat Infantryman Badge are demonstrated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of November 2008 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Procedural history

In an August 2006 rating decision, the RO awarded the Veteran service connection for PTSD and tinnitus, both rated 10 percent disabling, and for bilateral hearing loss, rated noncompensably disabling.  The Veteran filed a claim for increased ratings for all three of these disabilities in May 2008, which the RO denied in the above-referenced November 2008 rating decision.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

The Board notes that during the pendency of the appeal, the RO increased the Veteran's disability rating for PTSD from 10 to 70 percent effective May 27, 2008, the date of his claim for increase.  The Veteran has expressed continued dissatisfaction with this assigned rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

The RO also denied the Veteran's service-connection claims for joint pain of the ankles, knees, elbows, and neck, as well as his service-connection claim for a skin disability in its November 2008 rating decision.  The Veteran disagreed with these determinations, and perfected an appeal as to these issues as well.  The Board notes that the during the pendency of the appeal, the RO bifurcated the Veteran's bilateral ankle service-connection claim into two issues-namely, entitlement to service-connection for a left ankle disability, and entitlement to service connection for a right ankle disability.  For the sake of consistency and clarity, the Board will do so as well.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) [VA has the power to bifurcate a single claim and adjudicate different theories separately].

Finally, a review of the Veteran's electronic claims folder demonstrates that the RO denied the Veteran's claim for TDIU in a December 2010 rating decision, and notified him of this denial in a letter dated January 11, 2011.  In a subsequent letter dated May 9, 2011, the RO acknowledged that the Veteran filed a timely Notice of Disagreement with this denial, thereby initiating the appeals process.  To date, it does not appear that the RO has addressed the Veteran's TDIU claim in a statement of the case (SOC).  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in August 2010.  He failed to report for this hearing.  Neither the Veteran nor his representative has provided an explanation for the Veteran's failure to report, and the Veteran has not since requested that the hearing be rescheduled.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R.              §§ 20.702(d); 20.704(d) (2011).

Waiver concerns

In October 2010, the Veteran submitted additional medical evidence directly to VA without a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304  (2011).   This additional evidence consisted of a May 12, 2009 letter from Dr. K.A.C. discussing the Veteran's neck pain, knee pain, tinnitus and PTSD; a July 14, 2009 letter to the Veteran advising him of his scheduled August 20, 2009 Mental Health Clinic Appointment at the VA; two letters dated September 16, 2009 advising the Veteran of his October 7, 2009 PTSD Group counseling session at the VA, and inviting him to attend Cognitive Group Therapy with Dr. J.B.M., with attached information on the program; a Treatment Option Worksheet that the Veteran completed during this group therapy; and a February 9, 2009 notice letter to the Veteran recognizing his participating in the Agent Orange Registry Program.

Pertinently, the May 12, 2009 letter from Dr. K.A.C. is an exact copy of a letter that was already of record and previously considered by the AOJ.  Thus, there is no prejudice to the Veteran for the Board to proceed with decisions on the merits of the Veteran's claims without initial AOJ consideration of Dr. K.A.C.'s May 2009 letter.  

With respect to the letters noted above dated July 14, 2009 and September 16, 2009, which respectively advised the Veteran of his scheduled mental health treatment at VA on August 20, 2009 and October 7, 2009, the Board finds such scheduling information irrelevant to the Veteran's appeal.  That the Veteran was scheduled for treatment on these dates was already evident by the very fact that the reports of medical treatment on those exact dates were associated with the record and considered by the AOJ prior to its last adjudication of the issues on appeal.  Additionally, the September 16, 2009 invitation letter from Dr. J.B.M. to attend Cognitive Group Therapy is also irrelevant to the appeal, as records of the Veteran's participation in this therapy dating from September to December 2009 were also associated with the record and considered by the AOJ prior to its last adjudication.  Similarly, the above-referenced February 9, 2009 letter recognizing the Veteran's participation in the Agent Orange Registry Program is also irrelevant to the Veteran's appeal, as his February 9, 2009 VA examination reports [to include an assessment of whether his skin condition is related to presumed exposure to Agent Orange in Vietnam] were also of record and considered by the AOJ prior to its last adjudication.  

Finally, the Veteran's Treatment Option Worksheet does contain relevant information regarding his self-described problematic thoughts and problematic emotions as they existed at the start of his group therapy program in 2009.  Crucially however, the Veteran's self-described thoughts and emotions noted on this worksheet are cumulative of those that the Veteran had previously identified and discussed with medical professionals at his ongoing VA mental health assessments and at his April 2010 VA psychiatric examination, the reports of which were already of record and considered by the AOJ prior to its last adjudication.  Because the evidence contained in this worksheet is cumulative of evidence already of record and considered by the AOJ, a waiver is not necessary.    

Based on the duplicative, irrelevant, and/or cumulative nature of each of these additionally submitted pieces of evidence, there is no prejudice to the Veteran for the Board to proceed with decisions on the merits of the Veteran's claims without initial AOJ consideration, or without obtaining a waiver of this consideration.

Remanded issues

The Veteran's service-connection claims for left ankle, right ankle, bilateral knee, and neck disabilities, as well as his claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record supports a finding that a relationship exists between the Veteran's actinic keratosis and his active military service.

2.  The evidence of record does not reflect that a bilateral elbow disability currently exists. 

3.  From May 27, 2007 to May 27, 2008, it is not factually ascertainable that the Veteran's service-connected PTSD was manifested by more than disability tantamount to occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

4.  From May 27, 2008 to the present day, the Veteran's service-connected PTSD has been manifested by disability tantamount to occupational and social impairment, with deficiencies in most areas.

5.  The evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level IV and Level I hearing impairment of the right and left ear respectively at any time during the period under review from May 2007 to the present day.  

6.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

7.  The evidence of record does not show that the Veteran's PTSD, bilateral hearing loss disability or tinnitus disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.





CONCLUSIONS OF LAW

1.  The Veteran's current skin disability, actinic keratosis, was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  A bilateral elbow disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  (2011). 

3.  The criteria for the assignment of a disability rating greater than 10 percent from May 27, 2007 to May 27, 2008, or greater than 70 percent from May 27, 2008 to the present day for the Veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

4.  The criteria for the assignment of a compensable disability rating for a bilateral hearing loss disability at any time during the appeal period are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

5.  The claim for an increased rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R.                §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2011).

6.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his increased rating claims for PTSD, hearing loss and tinnitus in a July 2008 letter, and specific to his service-connection claims for a skin disability and a bilateral elbow disability in an August 2008 letter.  Subsequently, in November 2008, the RO adjudicated each of these claims in the first instance, and the Veteran filed a timely appeal as to the RO's determinations.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to each of these claims. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  

The Veteran appeared for a VA audiological and psychiatric examinations in April 2010, and the respective examination reports are of record.  Both examination reports reflect that each VA examiner reviewed the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages through Maryland CNC testing were recorded by the VA audiology examiner, and both examiners discussed the functional effects of the Veteran's respective hearing and mental health disabilities on his life.  

Although the Veteran's hearing loss, tinnitus and PTSD disabilities were last evaluated more than two years ago, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate their severity.  With respect to the Veteran's claims for higher disability ratings for hearing loss and tinnitus, the Veteran's representative has recently asserted that the Veteran's last audiological examination took place nearly six years ago and is therefore too remote in time for evaluating the current severity of his hearing loss and tinnitus disability.  See the Veteran's May 9, 2012 Brief, page 4.  As discussed immediately above however, the Veteran's most recent VA audiological examination took place in April 2010, just over two years ago.  Neither the Veteran nor his representative has asserted that the Veteran's hearing loss or tinnitus has worsened in severity since April 2010.  

With respect to the Veteran's claim for a higher disability rating for his PTSD, the Veteran's representative has stated the Veteran's PTSD is "more severe than the current 70 percent rating allows."  In support of this assertion, the Veteran's representative cited specific findings of the April 2010 VA examiner, and argued that such findings should warrant the assignment of a 100 percent schedular rating.  See the Veteran's May 9, 2012, page 4.  Irrespective of the merits of this argument [which the Board will discuss in more detail below], the Veteran's representative has not asserted that the Veteran's disability has worsened in severity since April 2010, but rather has stipulated that a higher rating should have been applied based on the evidence already of record-namely, the findings of the April 2010 VA examiner.  Crucially, neither the Veteran nor his representative has submitted any medical evidence indicating a change in severity, or any additional statements indicating that the Veteran has even sought additional medical treatment for his PTSD within the last two years.  

Accordingly, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the severity of the Veteran's hearing loss, tinnitus or PTSD, or that a remand is necessary to obtain a more current evaluation of such disabilities.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

The Board adds that it need not discuss the adequacy of the Veteran's recent VA skin examinations, which took place in February 2009 and April 2010, as it is now granting the Veteran's service-connection claim herein.

The Veteran has not been scheduled for a VA examination addressing the nature and etiology of his claimed bilateral elbow disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83. 

In this case, although the first McLendon element appears to be satisfied by the Veteran's own competent assertions that he currently experiences bilateral elbow pain, there is no competent or credible evidence of record establishing that an event, injury, or disease affecting either of the Veteran's elbows occurred during his period of active duty service.  Indeed, the Veteran's service treatment records are silent as to any in-service elbow injury, and his separation examination includes a "normal" clinical evaluation of his upper extremities.  In addition, and crucially, the Veteran has not alleged that he sustained, sought treatment for, or was diagnosed with any elbow injury or disease during service, to include during his combat service in Vietnam.  As such, the second McLendon element is not satisfied, and a return of this issue to the RO for additional development or consideration is not required.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity to testify at a personal hearing.  Accordingly, the Board will address the issues on appeal.   



Entitlement to service connection for a skin disability, to include as due to
herbicide exposure

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current skin disability that had its onset in, or is otherwise related to his active duty service, to include his presumed exposure to herbicides during his service in Vietnam.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

At his first VA skin examination, occurring in February 2009, the VA examiner reviewed the Veteran's medical history and examined the Veteran's skin, diagnosing "[a]ctinic keratoses with diffuse actinic damage in sun exposed areas."  The VA examiner noted that the Veteran had been treated "multiple times for actinic keratoses with cryotherapy for destruction with liquid nitrogen."   See the February 2009 VA examiner's report, page 2.  Similarly, at a more recent examination occurring in April 2010, a different VA examiner examined the Veteran and diagnosed him with "[a]ctinic keratoses, forearms, treated."  The examiner highlighted prior treatment in 2002 [before the appeal period] for squamous cell carcinoma of the left deltoid, but indicated that such was removed surgically at that time, and that all of his current skin lesions are "actinic in nature."  See the April 2010 VA examiner's report, pages 2 and 3.  Based on the above, it is clear that the Veteran does in fact have a current actinic keratosis skin disability.  Element (1), current disability, is therefore satisfied.

With respect to element (2), in-service disease or injury, the Board will separately discuss in-service disease and injury.

Concerning disease, the Veteran's service treatment records indicate that he was treated for contact dermatitis of the chest, neck and back in December 1965.  His examination upon separation in July 1967 however, included a "normal" clinical evaluation his skin, and the Veteran specifically checked "no" when asked if he had experienced any skin diseases.  See the Veteran's July 3, 1967 Report of Medical Examination and Report of Medical History respectively.

Concerning in-service injury, the claimed injury is exposure to herbicides in Vietnam.  The Veteran's DD-214 confirms that he served in the Republic of Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed to Agent Orange while in Vietnam, in the absence of affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116(f)  (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  

In addition, the Board notes that although the Veteran does not assert that his skin disability resulted from in-service exposure to the sun, a review of the medical evidence of record reveals that the Veteran's current skin disability is one that is almost "exclusively caused by ultraviolet light exposure. . . ."  See the February 2009 VA examiner's report, page 2.  The Board finds that the circumstances of the Veteran's service as an indirect fire infantryman during combat operations in Vietnam were such that would have likely required service outdoors and prolonged exposure to sunlight.  VA must therefore explore the matter of sun exposure in addition to Agent Orange exposure as a factor in the development of his current skin disability.  Cf. Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to consider all issues reasonably inferred from the evidence of record]. 

Therefore, based on the evidence noted immediately above, the Board finds that element (2) has arguably been met with respect to in-service injury. 

Moving on to crucial element (3), nexus or relationship, the Board notes that the Veteran has not been diagnosed with a presumptive Agent Orange-related disease as defined by the regulations.  Thus, a medical nexus between service and his actinic keratoses may not be established via the statutory presumption.                  See 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

Notwithstanding the inapplicability of the Agent Orange presumption regulations, the Board is obligated to fully consider the Veteran's claim.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The question presented in this case, i.e. the relationship, if any, between the Veteran's actinic keratosis and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are two medical opinions addressing the etiology of the Veteran's current actinic keratosis of record.  First, and foremost, with respect to herbicide exposure, the April 2010 VA examiner specifically opined that the Veteran's "current condition of actinic keratosis of the forearms is not related to herbicide exposure in Vietnam."  See the April 2010 VA examiner's report, page 3.  The April 2010 VA examiner offered no other suggestion as to what may have caused the Veteran's current skin disability.

Unlike the April 2010 VA examiner, the February 2009 VA examiner did not discuss the possibility of a direct relationship between the Veteran's presumed exposure to herbicides and the development of actinic keratoses.  Crucially however, the February 2009 VA examiner did indicate that "actinic keratoses are almost exclusively caused by ultraviolet light exposure over the course of an individual[']s lifetime," and that "it is as at least as likely as not that his current actinic keratoses were caused by or a result of ultraviolet light exposure during his military service."  See the February 2009 VA examiner's report, page 2.  

There is no evidence of record that contradicts the opinions of either of these two examiners.  Although it appears clear from the medical evidence that the Veteran's presumed exposure to herbicides less than likely caused or contributed to the Veteran's current skin disability, his actinic keratoses have been medically ascribed, at least in part, to in-service sun exposure.  Resolving all doubt in the Veteran's favor, the Board finds that a relationship is established between the Veteran's current actinic keratosis disability and his military service.  As such, element (3), and thus all elements, have been met.  The benefit sought on appeal is granted. 

Entitlement to service connection for a bilateral elbow disability

Legal criteria

The law and regulations generally pertaining to service-connection claims has been set forth above and will not be repeated. 

Essential to the award of service connection is the first Shedden element, existence of a disability. Without it, service connection cannot be granted.  See Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].




	(CONTINUED ON NEXT PAGE)
Analysis

In essence, the Veteran contends that he has current bilateral elbow pain that is related to his period of active duty service.  See the Veteran's June 2008 Statement in Support of Claim. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

Although the Veteran reports that he experiences joint pain of the elbows, there is no objective evidence of record demonstrating that he has a current bilateral elbow disability.  The Veteran has not asserted that he has sought treatment for elbow pain at any time during the appeal period, and although the Veteran has complained of knee and neck pain at times to VA physicians during the appeal period, the medical evidence of record includes no documented instance where the Veteran mentioned the presence of elbow pain to a treating physician. 

The Board also notes that the Veteran's service treatment records do not reflect that the Veteran was diagnosed with any disease affecting his elbows during service.  His July 1967 separation examination includes a pertinently  "normal" clinical evaluation of his upper extremities, and there is no indication in the record that the Veteran developed arthritis of either elbow within his first post-service year.  Critically, the Veteran has not even alleged that he sustained or sought treatment for any elbow injury during service, to include during his combat service in Vietnam, nor has he asserted that his elbow pain has been continuous since service. 
The Veteran has been accorded ample opportunity to furnish lay and medical evidence in support of his service-connection claim for a bilateral elbow disability; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  

The Board has no reason to doubt that the Veteran currently experiences elbow pain, as he is competent to testify as to such observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms such as pain alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In the absence of any diagnosed elbow disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  In addition, as discussed above, the Veteran has not alleged that he sustained any elbow injury in service, or that he experienced elbow pain continuously since that time.  In the absence of evidence demonstrating the presence of a current disability, an in-service disease or injury, or a relationship between the two, all three elements of service connection remain unsatisfied, and the Veteran's service-connection claim must fail.  The benefit sought on appeal is denied. 

Entitlement to an increased rating for PTSD, currently evaluated                           70 percent disabling

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 Percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

30 Percent:  Occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

10 Percent: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), page 32].

According to the DSM-IV, GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors [e.g., difficulty concentrating after family argument]; no more than slight impairment in social, occupational, or school functioning [e.g., temporarily falling behind in schoolwork]. scores ranging between 61 and 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Schedular rating

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected PTSD in May 2008. Therefore, the question to be answered by the Board is whether it is factually ascertainable that any different rating should be assigned for the relevant time period under consideration, or May 2007 to the present. 

The Veteran's PTSD was rated 10 percent disabling for all times dating from his effective date of service connection, August 29, 2005 to the date VA received his increased rating claim, May 27, 2008.  The Veteran's increase from 10 to 70 percent is effective from May 27, 2008 to the present day.  

Focusing first on the one year period prior to the Veteran's May 2008 claim for increase, the Board notes that the only evidence relevant to PTSD treatment dated prior to May 27, 2008 consists of the Veteran's own lay statements indicating that he experienced nightmares and flashbacks, and a July 2006 VA examiner's report.  Crucially, upon review of the Veteran's claims file, and upon examination and interview of the Veteran, the July 2006 VA examiner determined that the Veteran was fully alert, oriented in all spheres, neatly groomed an attired, made good eye contact, and had normal speech in rate, rhythm, and volume with logical and goal directed content.  The examiner observed no motor anomalies attributable to psychiatric illness, and no signs of depression.  He did indicate that the Veteran was mildly anxious due to the rebuilding of his retirement home "which seemed appropriate."  Notably the Veteran denied experiencing hallucinations, delusions, or suicidal or homicidal ideation.  He did not report cognitive deficits, and the examiner did not detect any during the interview.  The Veteran appeared to be a reliable historian, with no reported memory deficits, and his intellectual capacity was "[w]ithin the normal range of human intelligence," with unimpaired judgment.  See the July 2006 VA examiner's report, page 4.  

Crucially,  the July 2006 VA examiner concluded that from the point in time five years after his separation from service [i.e. July 1972] to the date of the examination, the Veteran "reached good degree of adjustment to the sx [symptoms] with main residual [of] current infrequent flashbacks."  He noted that in recent years, the Veteran has exhibited "minimal impairment in functioning, except for pattern of suppressing his feelings and thoughts, as well as, the occasional [PTSD] sx."  The examiner concluded that the Veteran's "lack of need for any prescribed medications or self-medication via any drug or alcohol abuse, steady employment, and lengthy good marital adjustment also suggest his ability to cope with the residual sx."  See id.,  page 5.  

The July 2006 VA examiner diagnosed mild PTSD with a GAF score of 80, which as noted above is indicative of transient and expectable reactions to psychosocial stressors, and no more than slight impairment in social, occupational, or school functioning.  

Based on the lay and medical evidence described above, the Board finds that it is not factually ascertainable that the Veteran's PTSD symptoms were of such severity that an increased disability rating greater than 10 percent would be warranted at any time during the year prior to the Veteran's May 2008 increased rating claim.  As noted above, the record includes no medical evidence dated prior to May 2008 pertaining to the Veteran's PTSD other than the July 2006 VA examiner's report, and the Veteran has not asserted that his disability worsened in severity during this one-year time period.  Significantly, the July 2006 VA examiner's observations and analysis, along with the Veteran's own reported symptoms at the time, most closely align with the criteria for the assignment of a 10 percent rating, demonstrating occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was not demonstrated, and the Veteran did not exhibit correlating symptoms such as depressed mood, suspiciousness, panic attacks, chronic sleep impairment or memory loss which are contemplated in the assignment of the next higher 30 percent rating, or in ratings greater than 30 percent.

The Board notes that the focus of its inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated during this one-year time period, and the Veteran and his representative have pointed to no such pathology.  It does not appear from the record that the Veteran was even in need of medical treatment for his PTSD prior to the date of his increased rating claim. 

The Board accordingly finds that the RO's 10 percent disability rating, which is currently assigned for the time period between May 2007 and May 2008 is in fact appropriate.  It is not factually ascertainable that any increase in severity occurred during that time warranting the assignment of a higher disability rating.  

As noted above, the RO increased the Veteran's disability rating from 10 to 70 percent effective the date of the Veteran's increased rating claim, May 27, 2008, and this rating has been in effect to the present day. 

The Veteran contends that his PTSD symptomatology is more disabling than the symptomatology contemplated by the currently assigned 70 percent rating.  As noted above, to warrant the assignment of a 100 percent disability rating under Diagnostic Code 9411, the Veteran's PTSD must have manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his competent and credible lay statements, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted. 

As noted above, under Mauerhan, the focus of its inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  In this connection, as noted above, to warrant a disability rating higher than the currently-assigned 70 percent, the Veteran's PTSD must manifest in symptomatology that causes total occupational and social impairment.

The Veteran was most recently afforded a VA examination in April 2010.  After reviewing the Veteran's medical history and upon interview and examination of the Veteran, the April 2010 VA examiner pertinently concluded that the Veteran's PTSD symptomatology manifested in "moderate to severe" symptoms that "negatively impacted employment," but do not "preclude employment."  Indeed, the VA examiner observed significant anxiety and dysphoria, with moods of anxiety and depression, and suicidal ideation.  The Veteran reported avoiding crowds, intrusive thoughts, and sleep problems.

In spite of these severe PTSD symptoms, which clearly demonstrate occupational and social impairment with deficiencies in most areas, the evidence does not show that the Veteran's PTSD symptomatology equates to total occupational and social impairment as is required for the assignment of a 100 percent disability rating.  Indeed, the Veteran has maintained a relationship with his wife since they married 42 years prior to the examination.  Although visiting children "does not work out well," the Veteran has started visiting with another Vietnam veteran.  The VA examiner pertinently observed that the Veteran came to the examination casually groomed, had logical and tight thought processes, exhibited no loosening of associations or confusion, normal speech, grossly intact memory, full orientation, adequate insight and adequate judgment.  At the examination, the Veteran continued to deny experiencing hallucinations and delusions, and although he had some suicidal ideation, he denied homicidal ideation.  The examiner diagnosed the Veteran with chronic PTSD with a GAF score of 48, which is indicative of serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].

Although the Veteran failed to report to multiple prior VA mental health examinations scheduled in August 2008, February 2009, December 2009 and February 2010, the Veteran did receive treatment from the VA for his PTSD starting in June 2008 shortly after he filed his claim for increase.  A mental status examination dated June 30, 2008 noted that the Veteran was alert and oriented to place and person, well dressed, cooperative, but with restricted affect and speech positive for "poverty and paucity."  Crucially, the physician also indicated that the Veteran did not experience paranoia, delusions, auditory or visual hallucinations, disorganized thought or speech, or difficulty with memory.  The physician highlighted avoidance symptoms, flashbacks, hyperarousal symptoms, and alcohol abuse, and assigned a GAF of 41, also indicative of serious symptoms.  See the Veteran's June 30, 2008 VA Mental Health Consult.

The Veteran underwent group therapy counseling at the VA from September to December 2009, the reports of which do not show a worsening of PTSD symptomatology prior to the April 2010 VA examination, discussed in detail above.  
Although the Veteran's symptomatology appears to be severe, the evidence of record as a whole, to include the Veteran's ongoing VA treatment records, the April 2010 VA examiner's report, and the Veteran's competent  descriptions of symptoms, simply does not demonstrate that the Veteran's PTSD has caused total occupational and social impairment at any time during the appeal period.

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of significant impairment, are not so severe that the Veteran can be said to be totally impaired.  Despite demonstrated difficulties with social relationships, the Veteran is clearly able to function socially, as has been demonstrated by continuing a relationship with his wife for many years, and his ability to meet other Vietnam veterans.  Hence, while the Veteran may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social impairment.  With respect to occupational impairment, this is clearly demonstrated, but such pathology is contemplated in the assignment of a 70 percent rating.  

The Board wishes to make clear that the ratings criteria for all mental health disabilities found in 38 C.F.R. § 4.130 were last amended in substance in 1996.  Because the Veteran filed his increased rating claim well after this change, all rating criteria in effect prior to 1996 are not for application.  That stated, the Veteran's representative's recent contention that a 100 percent disability rating should be assigned when one of three specific conditions is shown [conditions outlined in the former diagnostic criteria], per the Court's holdings in Johnson v. Brown, 7 Vet. App. 95, 96 (1994), to include evidence demonstrating that the Veteran is demonstrably unable to obtain or retain employment, is without merit.  See the Veteran's May 9, 2012 Brief, page 4.  As discussed in detail above, the Veteran must exhibit total occupational and social impairment to warrant the assignment of a 100 percent schedular rating under the current [post 1996] version of the Diagnostic Code.  

Based on all of the above, the Board finds that an increased disability rating greater than 10 percent from May 27, 2007 to May 27, 2008, and greater than 70 percent from May 27, 2008 to the present day are not warranted.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below. 

Entitlement to a compensable disability rating for a bilateral
hearing loss disability

Relevant law and regulations

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

Schedular rating

As discussed above, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

The Veteran filed his claim for an increased disability rating for his service-connected hearing loss disability in May 2008.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or May 2007 to the present. 

The Veteran's bilateral hearing loss disability has been rated noncompensably disabling from the original effective date of service connection, August 29, 2005, to the present day.  The only relevant audiological test results of record dated prior to the Veteran's May 2008 increased rating claim were taken at a June 2006 VA examination.  Puretone thresholds noted at the time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
105
95
LEFT
10
15
10
50
35

The right ear manifested an average puretone threshold of 63.75 decibels, and the left ear manifested an average puretone threshold of 27.5 decibels.  Speech recognition scores were 96 percent for both the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Significantly, these June 2006 test results do not demonstrate an exceptional pattern of impairment.  Indeed, hearing levels were not 55 dB or more at each frequency from 1000 to 4000 Hz for either ear, and the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(a) and (b) are not applicable, and utilization of Table VIA is not permitted.
As noted above, this June 2006 audiogram contains the only post-service audiometric test results dated earlier than the Veteran's May 2008 claim for an increased rating.  As such, it is not factually ascertainable that the Veteran's hearing loss warranted a compensable assignment at any time during the year prior to his claim, from May 2007 to May 2008.  

Since the Veteran filed his increased rating claim in May 2008, the RO has scheduled him for VA audiological examinations in August 2008, February 2009, January 2010 and February 2010.  The Veteran cancelled or failed to report to each of these examinations.   The Veteran has nevertheless submitted two private audiograms in support of his appeal.  The first, dated in May 2009 was administered by R.W.F., and notes the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
35
40
LEFT
10
15
15
45
35

Although hearing thresholds were not numerically itemized on this May 2009 private examination report, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results].  

The second audiogram submitted by the Veteran was administered in July 2009 by the A.O.C.  Puretone thresholds noted at this July 2009 examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
75
95
LEFT
15
20
10
45
40

In May 2009, the right ear manifested an average puretone threshold of 32.5 decibels, and the left ear manifested an average puretone threshold of 27.5  decibels.  Speech recognition scores were 100 percent for both the right and left ear respectively.  

In July 2009, the right ear manifested an average puretone threshold of 57.5 decibels, and the left ear manifested an average puretone threshold of 28.75 decibels.  Speech recognition scores were 80 percent and 96 percent for the right and left ear respectively.  

Applying the results of these audiological evaluations to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear in May 2009, and Level IV hearing impairment of the right ear and Level I hearing impairment of the left ear in July 2009.  Table VII indicates that, for a right and left ear with respective Level I hearing loss, a noncompensable  disability rating is assigned.  Similarly, for a right and left ear with respective Level IV and Level I hearing loss, a noncompensable disability is also assigned.  

The Board notes that these May and July 2009 test results also do not demonstrate an exceptional pattern of impairment as specified under 38 C.F.R. § 4.86 (a) or (b).  As such, utilization of Table VIA is not permitted for either test. 

The Board also acknowledges that it is unclear as to whether the May 2009 and the July 2009 audiologists used Maryland CNC testing in calculating the Veteran's speech discrimination percentages.  Even assuming that the Maryland CNC test was used at both examinations, the resulting percentages do not show that a compensable disability rating was in fact warranted at either time.  Thus, remanding the matter for clarification as to whether the Maryland CNC test was administered at either the May 2009 or the July 2009 examination would not assist the Veteran, and would only result in undue delay in adjudicating the claim. 

In April 2010, the Veteran appeared for his most recent VA audiological examination.  Puretone thresholds noted at the April 2010 VA examination, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
80
100
LEFT
10
15
15
45
40

The right ear manifested an average puretone threshold of 58.75 decibels, and the left ear manifested an average puretone threshold of 28.75 decibels.  Speech recognition scores obtained through Maryland CNC testing were 92 percent and 94 percent for the right and left ear respectively. 

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII indicates that, for a right and left ear with respective Level V and Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

These April 2010 test results also do not demonstrate an exceptional pattern of impairment as specified under 38 C.F.R. § 4.86 (a) or (b).  As such, utilization of Table VIA is not permitted. 

As noted above, the Veteran has not asserted that his hearing loss disability worsened in severity at any time since the date of his April 2010 VA examination, and the objective evidence of record does not so suggest.  Based on the results of the above-referenced audiological evaluations, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a compensable disability rating at any time during the period under review-namely, May 2007 to the present day.  As such, the benefit sought on appeal may not be awarded on a schedular basis.

The Board wishes to emphasize that it has no reason to doubt that the Veteran has a current hearing loss disability that is directly related to acoustic trauma sustained during his active duty service.  This has been recognized by VA by the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by audiology test results.  See Lendenmann, supra.  

Entitlement to an increased disability rating for tinnitus, currently evaluated          10 percent disabling

Legal criteria and schedular rating

A 10 percent evaluation is currently assigned to the Veteran's tinnitus, effective May 20, 2010, under Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2011).

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

With respect to extraschedular consideration in hearing loss disability claims in particular, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

In this case, the April 2010 VA audiological examiner specifically assessed the effects of the Veteran's hearing loss and tinnitus on his occupational activities, noting that the Veteran's chief complaint was "[r]inging all the time," and that he has trouble hearing women.  See the April 2010 VA examiner's report, page 2.  The examiner reported that the Veteran's hearing loss and tinnitus had "no significant effects" on the Veteran's occupation, and that there were no effects on usual daily activities.  See id., page 3.  The Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) for those disabilities.

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss disability, tinnitus and/or PTSD are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss, tinnitus and PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss in an occupational setting, to include impairment in hearing women speak, is a disability picture that is considered in the current schedular rating criteria. 

With respect to tinnitus, the Veteran reports a ringing and buzzing in both of his ears.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule. 

With respect to PTSD, as discussed in detail above, the Veteran's PTSD manifests in severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood-deficiencies specifically contemplated under the mental illness ratings criteria for the currently-assigned 70 percent rating.  The record does not reflect that the Veteran's PTSD causes total occupational and social impairment.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected hearing loss, tinnitus and PTSD disabilities, the second and third questions posed by Thun become moot.  

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability, tinnitus and/or PTSD causes impairment over and above that which is contemplated in the schedular noncompensable (zero percent), 10 percent, and 70 percent disability ratings that are respectively assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to    38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for actinic keratosis is granted.

Service connection for a bilateral elbow disability is denied.

Entitlement to an increased disability rating greater than 10 percent from May 27, 2007 to May 27, 2008, or greater than 70 percent from May 27, 2008 to the present day for service-connected PTSD is denied.

Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability is denied.

Entitlement to an increased disability rating greater than 10 percent for service-connected tinnitus is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claims for a bilateral knee disability, a right ankle disability, a left ankle disability, and a neck disability, as well as his claim for TDIU must be remanded for the reasons outlined below.



	(CONTINUED ON NEXT PAGE)


VA examinations

A. Left ankle

The Veteran contends that he has a current left ankle disability that is related to his active duty service.  In particular, the Veteran has asserted that his left ankle pain began in service, and that he would have problems especially when running with a pack.  The Veteran notes that at first he was told to wear a pad in his boots, and was given anti-inflammatory medication.  He then was issued jungle boots which "were more flexible and his symptoms subsided to a large extent."  See the February 2009 VA examiner's report, page 1.  

The Veteran's service treatment records demonstrate that the Veteran sought treatment for left Achilles tendon pain in October 1965.  He was diagnosed with Achilles tendonitis, which showed improvement three days later.  See the Veteran's October 15, 1965 and October 18, 1965 Chronological Records of Medical Care, respectively.  The Veteran's July 1967 separation examination included a "normal" clinical evaluation of the lower extremities, and the Veteran did not report ankle pain on his July 1967 Report of Medical History.

The Veteran has appeared for two VA joints examinations, first in February 2009 and again in April 2010.  Upon review of the Veteran's claims folder, and after examination of the Veteran, the February 2009 VA examiner found "no evidence     . . . of Achilles tendonitis or arthritis in the ankle."  The examiner offered no opinion as to the etiology of any current left ankle disability because "no current evidence of disease can be found."  Unfortunately, the February 2009 VA examiner did not review the Veteran's left ankle x-ray reports prior to formulating his assessments.  Indeed, x-rays taken at the VA on the same day of the February 2009 examination showed "[m]ild degenerative changes about the ankle."  No addendum report was obtained.

In April 2010, a different VA examiner also reviewed the Veteran's claims folder and examined the Veteran's ankle.  This examiner similarly found "no current evidence of Achilles tendonitis," but curiously diagnosed the Veteran specifically with "Left ankle Achilles tendonitis."  The examiner then even more curiously added, "[i]t is my judgment that [the Veteran's] left ankle condition, mild degenerative disc disease, is not the same issue that he had in the military service, which was acute Achilles tendonitis." [Emphasis added by the Board].  Notwithstanding the fact that "degenerative disc disease" is a disability of the spine and not the ankle, the April 2010 VA examiner has not clearly and adequately identified the Veteran's current left ankle disability, if any, nor has he articulated a comprehensible determination as to the etiology of any such diagnosed disability, to include consideration as to whether any such disability is related to the Veteran's competent and credible complaints of experiencing ankle pain in service while running with a pack, or when wearing ill-fitting boots.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this connection, the Board believes a new VA examination should be scheduled so that the current nature and etiology of the Veteran's claimed left ankle disability can be adequately addressed.

B.  Right ankle, bilateral knee and neck

The Veteran has not been provided with VA examinations relating to his claimed right ankle, bilateral knee and neck disabilities.  As noted in the decision above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
The Board notes that with respect to the Veteran's claimed right ankle disability, the Veteran has reported ongoing right ankle pain symptomatology, and as noted above, has indicated to VA examiners that he experienced ankle pain while running with packs, and wearing non-flexible boots during service.  Notably, the Veteran's service treatment records also document treatment for irritation over the right Achilles tendon in March 1966.  See the Veteran's March 21, 1966 Chronological Record of Medical Care.  In light of the Veteran's competent assertions of current right ankle pain, as well as his documented treatment for right ankle pain in service, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim. 

With respect to the Veteran's claimed bilateral knee and neck disabilities, the Board notes that the Veteran specifically reported experiencing "aches and pains in the knee and neck" to VA physicians in 2008.  See the Veteran's June 30, 2008 VA Primary Care Note.  He has also submitted a May 2009 letter from Dr. K.A.C., who noted that the Veteran has "[c]hronic cervical neck pain" that is "secondary to prolonged carrying RTO on his back during his service in Viet Nam."  In addition, Dr. K.A.C. also indicated that the Veteran is having "right and left knee episodes since being released from [A]rmy," which is "secondary to repetitive bending; being on his knees for long periods of time and carrying heavy equipment on his back."  See the May 12, 2009 letter from Dr. K.A.C.  

Although the Board has no reason to doubt at this time that the Veteran currently experiences "chronic neck pain" and "right and left knee episodes" as described by Dr. K.A.C., as pointed out above, symptoms such as pain alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999).  Despite the absence of evidence identifying a current diagnosed neck or bilateral knee disability, the Board nevertheless believes that the low threshold requirement for a VA examination has in fact been met.  Indeed, the medical evidence of record does identify the presence of current neck and bilateral knee pain symptomatology, and although the Veteran's service records do not show that the Veteran sought treatment for any knee or neck pain during service, the Veteran is in fact a combat veteran, and his lay assertions that he sustained injury to his neck and knees while carrying heavy equipment in Vietnam are presumed to be credible under 38  U.S.C.A. § 1154(b).  As such, a remand is necessary so that the Veteran may be afforded a VA examination relating to these claims as well. 


Manlincon concerns - TDIU

As was described in the Introduction, the RO denied the Veteran's claim for TDIU in a December 2010 rating decision, and notified him of this denial in a letter dated January 11, 2011.  In a subsequent letter dated May 9, 2011, the RO acknowledged that the Veteran filed a timely Notice of Disagreement with this denial, thereby initiating the appeals process.  To date, it does not appear that the RO has addressed the Veteran's TDIU claim in a statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this issue is remanded so that the RO or AMC may issue a SOC on the issue of entitlement to TDIU.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed left ankle, right ankle, bilateral knee and neck disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO/AMC should then arrange for the Veteran to attend VA orthopedic examinations of left and right ankle, left and right knee, and neck.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  A complete history of each claimed disability should be elicited directly from the Veteran.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should clarify whether the Veteran has current disability or disabilities of the left ankle, right ankle, left knee, right knee and neck.  X-rays of each joint should be taken and analyzed, and any other tests and studies deemed necessary by the examiner should be conducted.  The examiner should then provide opinions in response to the following questions:  

a.) Is it as likely as not (i.e., 50 percent 
or greater degree of probability) that the Veteran has a current left ankle disability that had its onset in, or is otherwise related to his period of active duty service, to include his in-service treatment for left Achilles tendonitis?  For the purposes of this opinion, the examiner should assume that the Veteran did in fact experience ankle pain in service while running with heavy packs and wearing ill-fitting boots.  

b.) Is it as likely as not (i.e., 50 percent 
or greater degree of probability) that the Veteran has a current right ankle disability that had its onset in, or is otherwise related to his period of active duty service, to include his in-service treatment for irritation over the right Achilles tendon?  For the purposes of this opinion, the examiner should again assume that the Veteran did in fact experience ankle pain in service while running with heavy packs and wearing ill-fitting boots.  

c.) Is it as likely as not (i.e., 50 percent 
or greater degree of probability) that 
the Veteran has a current right and/or left knee disability that had its onset in, or is otherwise related to his period of active duty service?  For the purposes of this opinion, the examiner should assume that the Veteran did in fact experience knee pain in service upon repetitive bending, being on his knees for long periods of time and carrying heavy equipment on his back during his combat service in Vietnam.  

d.) Is it as likely as not (i.e., 50 percent 
or greater degree of probability) that 
the Veteran has a current neck disability that had its onset in, or is otherwise related to his period of active duty service?  For the purposes of this opinion, the examiner should assume that the Veteran did in fact experience neck pain in service from carrying heavy equipment on his back during his combat service in Vietnam.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should then evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran regarding his claim for TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011).   

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's service-connection claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


